Dismissed and Memorandum Opinion filed July 5, 2007







Dismissed
and Memorandum Opinion filed July 5, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00489-CV
____________
 
IHSAN SHANTI, M.D. AND SHANTI PAIN
AND
WELLNESS CLINIC, P.A., Appellants
 
V.
 
GEORGE PALACIOS,
Appellee
 

 
On Appeal from the 165th District
Court 
Harris County, Texas
Trial Court Cause No. 2006-79729
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 16, 2007.  On June 19, 2007, appellants
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July 5,
2007.
Panel consists of Justices Anderson, Fowler, and Frost.